DETAILED ACTION
This Office Action is in response to the filing of the application on 7/11/2019. Since the initial filing, no claims have been amended, added, or cancelled. Thus claims 1-14 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the first coupler being complementary to an associated connector of the patient valve of the bag valve device” in lines 2-4. However, the “patient valve” and “bag valve device” have not been positively claimed previously (as claim 1 is claiming the connecting assembly, which is merely “configured” to interact with the patient valve and bag valve device).
Claim 3 recites the limitation “the second coupler being complementary to an associated connector of the endotracheal tube” in lines 7-9. However, the “endotracheal tube” has not been positively claimed previously (as claim 1 is claiming the connecting assembly, which is merely “configured” to interact with the endotracheal tube).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5, upon which claims 6-7 depend, recites the broad recitation of the first and second sockets having inner diameters from 5-75 mm, and claims 6-7 recite, respectively, 1) the inner diameter of the sockets being from 10-25 mm, 2) the inner diameter of the sockets being 15 mm, which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the claim language, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation of a diameter of 5-75 mm for each of the first and second sockets (see lines 23 and 31), and the claim also recites a range of 10-25 mm for the inner diameter of both sockets (lines 24 and 32), and the value of 15 mm for the inner diameter (lines 25 and 33) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al. (US Pub. 2021/0138174).
Regarding claim 1, Nelson discloses an endotracheal tube to bag valve device connecting assembly (the connection assembly as seen in Figs. 2-11 where a connection between connector tube 21 and connector 15; note that the claim does not require an endotracheal tube nor a bag valve device, but rather only a connecting assembly, and the assembly of Nelson is capable of connecting an endotracheal tube and bag valve device) comprising: a hinge (see Fig. 2 arms 17 and pins 18 which form a hinge connection); a first tube (connector 15 in Fig. 2) and a second tube (connector tube 21 in Fig. 2) coupled to the hinge such that the first tube is positioned for swiveling relative to the second tube for aligning the first tube with the second tube such that the first tube and the second tube define a pipe (see Figs. 2-4 where the connector 15 and connector tube 21 are coupled about the hinge of arms 17 and pins 18 such that connector 15 swivels in relation to and connects to connector tube 21 to define a pipe formed by both of them), a first end of the pipe being configured for selectively coupling to a patient valve of a bag valve device (see Figs. 2-4 where second connector end 16 is configured for coupling to a respiratory device, and thus configured for connecting to a bag valve device), a second end of the pipe being configured for selectively coupling to an endotracheal tube (see Figs. 2-4 where at swivel connection 27, connector tube 21 connects to a patient interface tubular section (elbow 14), and thus is configured to be able to connect to an endotracheal tube) wherein the pipe is configured for flowing of gas from the bag valve device to the endotracheal tube and such that the first tube is positioned for swiveling on the hinge (see Figs. 2-4 where the pipe formed by connector 15 and connector tube 21 allows for a flow of gas through the pipe, and the connector 15 swivels about the arms 17 and pins 18) wherein the second tube is configured for inserting a suction tube into the endotracheal tube for clearing an airway (see Figs. 2-4 where connector tube 21 leads to elbow 14 and the patient interface, forming a tubular connection to the mouth of the patient and thus is configured to allow a suction tube to be inserted through the interior of the pipe. Note that the claim language is intended use that only requires that the tube is configured to allow a tube to be placed through it, which the lumen of the combined pipe allows for).
Regarding claim 2, Nelson discloses the hinge comprising: a first barrel coupled to the first tube (see Figs. 2-4 where a first arm 17 creates a tubular barrel structure with a hole, coupled to connector 15); a second barrel coupled to the second tube (see Figs. 2-4 where a second arm 17 creates a tubular barrel structure with a hole, coupled to connector tube 21 through the pin 18); and a pivot extending through the first barrel and the second barrel such that the first tube is hingedly coupled to the second tube (Figs. 2-4 pin 18 which acts as a pivot through the barrels to create the hinge connection).
Regarding claim 8, Nelson discloses a first fastener coupled to a lower end of the first tube (see Figs. 2-4 and [0046] where end 20 has a male/female end connection acting as a fastener); and a second fastener coupled to an upper end of the second tube (see Figs. 2-4 and [0046] where opening 13 has a male/female end connection acting as a fastener), the second fastener being complementary to the first fastener such that the second fastener is positioned for selectively coupling to the first fastener for fixedly coupling the second tube to the first tube for defining the pipe (see Figs. 2-4 and [0046] where the ends 20 and 13 couple to one another through a male/female connection).
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaigler et al. (US Pat. 5,540,221).
Regarding claim 13, Kaigler discloses an endotracheal tube (see Col. 14 lines 35-42 where the device can be connected to an intubation tube), bag valve device (see Fig. 2 where squeeze bag 112 has a valve 130), and connecting assembly combination (see tubular connector/ hinge 136 in Fig. 2) comprising: an endotracheal tube (see Col. 14 lines 35-42 where the device can be connected to an intubation tube); a bag valve device (see Fig. 2 where squeeze bag 112 has a valve 130); a hinge (hinge 136 in Fig. 2); and a first tube (coupling 134 in Figs. 2 and 21) and a second tube coupled to the hinge (coupling 138 in Figs. 2 and 21) such that the first tube is positioned for swiveling relative to the second tube for aligning the first tube with the second tube such that the first tube and the second tube define a pipe (see relative motion of couplings 134 and 138 about hinge 136 in Fig. 21, thus defining a pipe passageway through them), a first end of the pipe being selectively couplable to a patient valve of the bag valve device (Fig. 2; see the end of the pipe at upper housing portion 132 which couples to the valve 130 and squeeze bag 112), a second end of the pipe being selectively couplable to the endotracheal tube (Fig. 2; see the end of the pipe connecting to coupling 136 which couples to the portions leading to the patient interface, which can be an endotracheal tube as seen in Col. 14 lines 35-42) wherein the pipe is configured for flowing of gas from the bag valve device to the endotracheal tube and such that the first tube is positioned for swiveling on the hinge (see Fig. 2 where the pipe formed around couplings 134 and 138 allow gas flow from squeeze bag 112 to the patient interface tube at 172; with the couplings pivotable around hinge 136 as seen in Fig. 21) wherein the second tube is configured for inserting a suction tube into the endotracheal tube for clearing an airway (is an intended use limitation; see Fig. 2 where the second tube is hollow and would be capable of a suction tube placed through it).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 above, and further in view of Kaigler.
Regarding claim 3, Nelson discloses a first coupler coupled to the first end of the pipe (see [0046] where connection end 16 is a tapered male/female connection allowing for coupling to the respiratory device), the first coupler being complementary to an associated connector of the respiratory device wherein the first coupler is configured for selectively coupling to the associated connector for coupling the pipe to the respiratory device (see [0043] and [0046] and Fig. 2 where the connection end 16 connects to a respiratory source device); and a second coupler coupled to the second end of the pipe (see [0040] where at swivel connection 27 of connector tube 21, there is a second coupler interface), the second coupler being complementary to an associated connector of the patient interface wherein the second coupler is configured for selectively coupling to the associated connector for coupling the pipe to the patient interface (see [0040] where the second coupler at swivel connection 27 allows for decoupling from elbow 14).
Nelson lacks a detailed description of there being an endotracheal tube and a bag valve device coupled to the connector by a first and second coupler.
However, Kaigler teaches a similar device where a connector with a pair of couplers (see Fig. 2 coupler/hinge 136 with couplers 134/138 on each side) connects to a bag valve device on one end, and an endotracheal tube at the other end (see Fig. 2 where 134 connects to a squeeze bag 112, and 138 connects to a patient interface, which can be an endotracheal tube (see Col. 14 lines 35-42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory device and patient interface of Nelson to be a bag valve device and an endotracheal tube as taught by Kaigler, as it would be a simple substitution of one gas source respiratory device for another, and one patient interface structure for another, to yield the predictable result of supplying respiratory gas to a patient.
Regarding claim 4, the modified Nelson device has the first coupler comprising a first socket (Nelson; see [0046] where connection end 16 is a tapered male/female connection forming a socket) and the second coupler comprising a second socket (Nelson; see [0040] where at swivel connection 27 of connector tube 21 there is a socket connection).
Regarding claim 5, the modified Nelson device has the first socket having an inner diameter of from 5.0 to 75.0 millimeters (Nelson; see [0005]) and the second socket having an internal diameter of from 5.0 to 75.0 millimeters (Nelson; see [0005]).
Regarding claim 6, the modified Nelson device has the first socket having an inner diameter of from 10.0 to 25.0 millimeters (Nelson; see [0005]) and the second socket having an internal diameter of from 10.0 to 25.0 millimeters (Nelson; see [0005]).
Regarding claim 7, the modified Nelson device has the first socket having an inner diameter of 15.0 millimeters (Nelson; see [0005]) and the second socket having an internal diameter of 15.0 millimeters (Nelson; see [0005]).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 8 above, where applicable, and further in view of Griffith et al. (US Pat. 10,327,997).
Regarding claim 9, Nelson discloses a second fastener and the first fastener.
Nelson lacks a detailed description of the second fastener and the first fastener comprising a clasp, the clasp being spring-loaded.
However, Griffith teaches a similar connector device between two tubular structures (see Fig. 2 where connector 10 connects tube 18 to device 20), where the connector has a first and second fastener (see Fig. 2, the two buttons 14) that is a spring-loaded clasp (see Fig. 3A where cantilevered springs 36 are on each of the two fasteners at buttons 14, and provided a spring-loaded force to the connection; see also Col. 8 lines 29-60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the two tubes of Nelson (15 and 21 in Fig. 2, connected by male/female connection as seen in [0045]) to be the spring-loaded clasp mechanism of Griffith as it would a simple substitution of one quick-release connection for another, with the benefit of 1) providing a tactile response to cue the user that the connection has occurred (Griffith; see Col. 12 lines 17-28), and 2) requiring sufficient force for decoupling to help prevent unwanted or accidental decoupling (Griffith; see Col. 13 lines 25-43).
Regarding claim 10, the modified Nelson device has the clasp comprising: a recess extending into the first tube adjacent to the lower end (Griffith; see Fig. 3A where space “S” is defined on an end of the first tubular section connected to conduit 16); a spring coupled to the first tube and extending from an upper limit of the recess (Griffith; see Figs. 3A and 7A-7D where springs 36 couple to the space “S”, and extend up from the plane defining the upper limit of space “S”); a pin coupled to the spring distal from the upper limit (Griffith; see Figs. 7A-7D where catch 56 is a pin member coupled to spring 36, and extending out away from the space “S” so as to be distal to it); a channel extending into the second tube from the upper end such that the channel is aligned with and positioned for selectively inserting the pin (Griffith; recess 30 in Figs. 7A-7D forming a channel for catch 56); and a knob coupled to the pin proximate to the spring such that the knob extends from the recess past a circumference of the first tube (Griffith; see Figs. 3B and 7A-7D where release button 14 is a knob, coupled to catch 56, on the side of and proximate to spring 36 such that it extends from the recess 30 (Figs. 7A-7D) and laterally outward past the circumference of the tube) wherein the knob is configured for engaging with a digit of a hand of a user for extracting the pin from the channel positioning the user for swiveling the first tube relative to the second tube such that the second tube is configured for inserting the suction tube into the endotracheal tube for clearing the airway (Griffith; see Col. 7 lines 60-67 to Col. 8 lines 1-5 where the button 14 interacts with the user’s fingers, allowing for rotation between the two tubular sections (Col. 8 lines 5-15), and the device is capable of he intended use of having a suction tube placed through its tubular pathway to access the airway of the user).
Regarding claim 11, the modified Nelson device has a protrusion coupled to an exterior surface of the second tube proximate to the upper end (Griffith; see upper surface 34 in Fig. 3A, which couples to the second tube when they tubes are connected, and is proximate the upper end of the second tube), the protrusion extending past the upper end wherein the protrusion is configured for guiding the suction tube into the endotracheal tube (Griffith; see Fig. 3A where the upper surface 34 defines a space “S” through which there is the flow path, which is configured to allow a suction tube to be inserted through it).
Regarding claim 12, the modified Nelson device has a bevel positioned in a respective opposing side of the protrusion wherein the respective opposing side is configured for sliding of the suction tube along the bevel into the endotracheal tube (Griffith; see Fig. 3A the beveled ramp on the top surface of upper surface 34, on one of the sides of the upper surface, and configured to align the tubes when connected and thus help guide any suction tube that is intended to be placed through the space “S”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Kaigler in view of Griffith.
Regarding claim 14, Nelson discloses everything as recited in the above rejected claims 1-2 and 4-8. It is noted that claim 14 is a combination of all the limitations recited in claims 1-12, and the relied upon portions of Nelson in regards to the above rejections of claims 1-2 and 4-8 are applicable. 
Nelson lacks a detailed description of there being an endotracheal tube and a bag valve device coupled to the connector by a first and second coupler.
However, Kaigler teaches a similar device where a connector with a pair of couplers (see Fig. 2 coupler/hinge 136 with couplers 134/138 on each side) connects to a bag valve device on one end, and an endotracheal tube at the other end (see Fig. 2 where 134 connects to a squeeze bag 112, and 138 connects to a patient interface, which can be an endotracheal tube (see Col. 14 lines 35-42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory device and patient interface of Nelson to be a bag valve device and an endotracheal tube as taught by Kaigler, as it would be a simple substitution of one gas source respiratory device for another, and one patient interface structure for another, to yield the predictable result of supplying respiratory gas to a patient.
The modified Nelson device lacks a detailed description of the second fastener and the first fastener comprising a clasp, the clasp being spring-loaded.
However, Griffith teaches a similar connector device between two tubular structures (see Fig. 2 where connector 10 connects tube 18 to device 20), where the connector has a first and second fastener (see Fig. 2, the two buttons 14) that is a spring-loaded clasp (see Fig. 3A where cantilevered springs 36 are on each of the two fasteners at buttons 14, and provided a spring-loaded force to the connection; see also Col. 8 lines 29-60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the two tubes of the modified Nelson device (Nelson; 15 and 21 in Fig. 2, connected by male/female connection as seen in [0045]) to be the spring-loaded clasp mechanism of Griffith as it would a simple substitution of one quick-release connection for another, with the benefit of 1) providing a tactile response to cue the user that the connection has occurred (Griffith; see Col. 12 lines 17-28), and 2) requiring sufficient force for decoupling to help prevent unwanted or accidental decoupling (Griffith; see Col. 13 lines 25-43).
The modified Nelson device thus further has the clasp comprising: a recess extending into the first tube adjacent to the lower end (Griffith; see Fig. 3A where space “S” is defined on an end of the first tubular section connected to conduit 16); a spring coupled to the first tube and extending from an upper limit of the recess (Griffith; see Figs. 3A and 7A-7D where springs 36 couple to the space “S”, and extend up from the plane defining the upper limit of space “S”); a pin coupled to the spring distal from the upper limit (Griffith; see Figs. 7A-7D where catch 56 is a pin member coupled to spring 36, and extending out away from the space “S” so as to be distal to it); a channel extending into the second tube from the upper end such that the channel is aligned with and positioned for selectively inserting the pin (Griffith; recess 30 in Figs. 7A-7D forming a channel for catch 56); and a knob coupled to the pin proximate to the spring such that the knob extends from the recess past a circumference of the first tube (Griffith; see Figs. 3B and 7A-7D where release button 14 is a knob, coupled to catch 56, on the side of and proximate to spring 36 such that it extends from the recess 30 (Figs. 7A-7D) and laterally outward past the circumference of the tube) wherein the knob is configured for engaging with a digit of a hand of a user for extracting the pin from the channel positioning the user for swiveling the first tube relative to the second tube such that the second tube is configured for inserting the suction tube into the endotracheal tube for clearing the airway (Griffith; see Col. 7 lines 60-67 to Col. 8 lines 1-5 where the button 14 interacts with the user’s fingers, allowing for rotation between the two tubular sections (Col. 8 lines 5-15), and the device is capable of he intended use of having a suction tube placed through its tubular pathway to access the airway of the user); a protrusion coupled to an exterior surface of the second tube proximate to the upper end (Griffith; see upper surface 34 in Fig. 3A, which couples to the second tube when they tubes are connected, and is proximate the upper end of the second tube), the protrusion extending past the upper end wherein the protrusion is configured for guiding the suction tube into the endotracheal tube (Griffith; see Fig. 3A where the upper surface 34 defines a space “S” through which there is the flow path, which is configured to allow a suction tube to be inserted through it); a bevel positioned in a respective opposing side of the protrusion wherein the respective opposing side is configured for sliding of the suction tube along the bevel into the endotracheal tube (Griffith; see Fig. 3A the beveled ramp on the top surface of upper surface 34, on one of the sides of the upper surface, and configured to align the tubes when connected and thus help guide any suction tube that is intended to be placed through the space “S”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Doherty et al. (US Pat. 8,770,190) and Mansi (US Pat. 11,298,496) are cited to show similar connecting structures between tubular members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785         

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785